            Case 2:19-cv-00287-JCC-BAT Document 44 Filed 03/19/21 Page 1 of 2




                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9    MA CRISTINA LOPEZ,                                   CASE NO. C19-0287-JCC
10                           Plaintiff,                    MINUTE ORDER
11           v.

12    LOUIS DEJOY, POSTMASTER GENERAL,
      UNITED STATES POSTAL SERVICE,
13
                             Defendant.
14

15
            The following Minute Order is made by direction of the Court, the Honorable John C.
16
     Coughenour, United States District Judge:
17
            This matter comes before the Court on the parties’ joint stipulation and order of dismissal
18
     (Dkt. No. 43). Under Federal Rule of Civil Procedure 41(a)(1)(A)(ii), a case may be dismissed
19
     without a court order if there is a “stipulation of dismissal signed by all parties who have
20
     appeared.” Here, all parties that have appeared stipulate that this action shall be dismissed with
21
     prejudice and without costs to any party. (Dkt No. 43.) Thus, under Federal Rule of Civil
22
     Procedure 41(a)(1)(A), this stipulation is self-executing. All claims in this action are
23
     DISMISSED with prejudice and without an award of fees or costs to any party. The Clerk is
24
     directed to CLOSE this case.
25
     //
26


     MINUTE ORDER
     C19-0287-JCC
     PAGE - 1
          Case 2:19-cv-00287-JCC-BAT Document 44 Filed 03/19/21 Page 2 of 2




 1        DATED this 19th day of March 2021.

 2                                             William M. McCool
                                               Clerk of Court
 3
                                               s/Paula McNabb
 4
                                               Deputy Clerk
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26


     MINUTE ORDER
     C19-0287-JCC
     PAGE - 2
